Translation of Equity Interest Transfer Agreement


This Equity Interest Transfer Agreement (the “Agreement”) is made and entered
into as of April 23, 2008, by and among each of the four sellers listed on the
signature page hereto (each, a “Seller” and collectively, the “Sellers” or
“Party A”), and Beijing Zhong Ran Wei Ye Gas Co., Ltd., a company organized
under the laws of the People’s Republic of China (the "Purchaser" or “Party B”).


WHEREAS, Sellers are legal and beneficial owners of Tongshan Hengxin Jiaye Co.,
Ltd. (the “ Company ”) and hold 100% equity interest in the Company;


WHEREAS, Sellers wish to sell, and Purchaser wishes to purchase 100% equity
interest in the Company pursuant to the terms and provisions of this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
Article I  Definitions
 
1 Definitions
 
Unless the context otherwise requires, the following terms shall have the
meanings specified in this Section 
 

“Related Corporation”   
a corporation bearing a relationship to another corporationwhere the corporation
(a) directly or indirectly controlsanother corporation; (b) is controlled by
another corporation;or (c) and another corporation are both controlled by the
same corporation

 

“Control”
a corporation has more than half of the voting power orholds more than half of
the issued share capital of another corporation

 
“PRC”
the People’s Republic of China, which, for the purpose of this announcement,
excludes Hong Kong, the Macau Special Administrative Region of the People’s
Republic of China and Taiwan

 

“Execution Date”
the day upon which Party A and Party B to sign this Agreementduly execute this
Agreement

 

--------------------------------------------------------------------------------


 
“Encumbrance”
any security interest, pledge, mortgage, deed of trust, lease, right-of-way,
easement, servitude, encroachment, option, lien (including, without limitation,
environmental and Tax liens), charge, encumbrance, adverse claim, right of first
refusal, preferential arrangement, restriction or limitation of any kind,
including, without limitation, any restriction on the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership

 

“Company”  Tongshan Hengxin Jiaye Co., Ltd.




“RMB”  Renminbi, the lawful currency of the PRC




“The Third Party” Any individual, company, organization, or other
entity otherthan the two parties who have entered into this Agreement

 
“Business Day”
any day that is not a Saturday, a Sunday or other day on which banks are
required or authorized by law to be closed in Beijing, China



Article II Transfer of the Equity Interest


2 Equity Interest Transfer


Subject to the terms and conditions set forth in this Agreement and upon the
basis of the representations, warranties and covenants contained in this
Agreement, Party B agrees to acquire from Party A and Party A agrees to transfer
to Party B, free and clear of any and all its Encumbrances whatsoever, (a) 100%
equity interest in the Company and (b) all the rights and obligations of the
Company in respect of Equity Interest Transfer.


3 Purchase Price


3.1 The aggregate purchase price paid for the 100% equity interest in the
Company shall be RMB 32.600.000


3.2 The Purchase Price shall be allocated in accordance with the percentage of
equity interest Sellers own in the Company.
(a) Song Tiegang shall dispose of and transfer its 40% interest in the
registered capital of the Company at a consideration of RMB 13,040,000.
(b) Liu Lisan shall dispose of and transfer its 30% interest in the registered
capital of the Company at a consideration of RMB 9.780,000.
(c) Zhu Quanhong shall dispose of and transfer its 22% interest in the
registered capital of the Company at a consideration of RMB 7,172,000.
(d) Wuhan Shicheng Estate Development Co., Ltd. shall dispose of and transfer
its 8% interest in the registered capital of the Company at a consideration of
RMB 2,608,000.
 
2

--------------------------------------------------------------------------------


 
3.3 The Cash Consideration shall be paid by installments.
(a) an amount of RMB 13,040,000 shall be paid in cash within five (5) Business
Days after Execution Date; (“The First Installment”)
(b) an amount of RMB 13,040,000 shall be paid in cash within five (5) Business
Days after the Transfer Effective Date following Party A’s accomplishing the
equity transfer procedures; (“The Second Installment”)
(c) the remaining balance of RMB 6,520,000 shall be paid within six (6) months
after The Second Installment.


4 Closing


4.1 The sale and purchase of the equity interest, as well as the consummation of
the other transactions contemplated hereby, shall take place at a closing (the
“Closing”) to be held within twenty Business Days following the date upon which
The First Installment listed in Section 3.3 (a) have been received. (the day on
which the Closing takes place being the “Closing Date”)


4.2 On or prior to the Closing Date, each Seller shall deliver or cause to be
delivered (a) a validly executed deeds of transfer or other document or
instrument to the Purchaser evidencing the transfer of each Seller’s equity
interest to the Purchaser; (b) other documents required for the sale,
conveyance, transfer and delivery of the equity interests; together with (c) any
other customary transfer and Closing documents as Purchaser shall reasonably
request.


5 Taxes


Each party hereto shall comply with their own tax filing obligations in
connection with the preparation, execution and delivery of this Agreement
pursuant to all applicable laws relating to the withholding and payment of taxes
in PRC.


ARTICLE III Representations and Warranties of Each Party


6 Representations and Warranties of Each Party


6.1 Each Party represents and warrants to the other that this Agreement
constitutes legal, valid and binding obligations of and may be enforced against,
as the case may be, the Sellers and the Purchaser as of Execution Date.


6.2 All the copies of the organizational documents of whatsoever kind each party
previously made available to the other before Execution Date are true, correct
and valid.


6.3 Effective as of Execution Date, any equity transfer agreement entered into
by and among Party A and Party B before Execution Date is hereby terminated.
 
3

--------------------------------------------------------------------------------


 
6.4 Effective as of Closing Date, the Sellers will no longer have any of the
rights and obligations herein with respect to equity interest. The sale and
delivery of equity interest to Purchaser pursuant to this Agreement will vest in
Purchaser rights and obligations with respect to equity interest.


ARTICLE IV Representations and Warranties of Party A


7 Disclosures Representations and Warranties of Party A


The Sellers hereby severally represents and warrants to the Purchaser as
follows:


7.1 Neither information nor any fact related to the Comapny, nor any report,
certificate or instrument furnished to Party B in connection with the
transactions contemplated by this Agreement, when read together, contains or
will contain any material misstatement of fact or omits or will omit to state a
material fact necessary to make the statements contained herein or therein not
misleading. Party A knows of no information or fact that has or would have a
material adverse effect on the business, prospects or condition (financial or
otherwise) of Party A that has not been disclosed to Party B in writing.


7.2 There are no actions by or against Party A or Party A's ability to
consummate the transactions contemplated hereby pending by or before any
Governmental Authority (or, to the knowledge of Party A, threatened to be
brought by or before any Governmental Authority) which, if determined adversely,
would have a material adverse effect on the ability of Party A to consummate the
transactions contemplated hereby. Neither Party A's equity interest nor Party A
is subject to any Governmental Order (nor, to the knowledge of Party A, are
there any such Governmental Orders threatened to be imposed by any Governmental
Authority) which has or is likely to have a material adverse effect on the
ability of Party A to consummate the transactions contemplated hereby.


8 General Representations and Warranties of Party A


8.1 To the extent that the Sellers are natural persons, the Sellers have the
capacity to enter into Contracts and fulfill obligations set out in this
Agreement.


8.2 The execution, delivery and performance of this Agreement to which the
Sellers are a party do not and will not (a) conflict with or violate the
articles of organization, articles of incorporation or the bylaws or operating
agreement of the Company, (b) conflict with or violate any Governmental Orders
to which the Sellers are a party or by which the Company is bound, (c) conflict
with or violate in any material respect any provision of any material law
applicable to the Sellers, (d) in any material respect, conflict with, violate
any material contract or agreement to which the Sellers are a party or by which
the Company is bound.
 
4

--------------------------------------------------------------------------------


 
8.3 The Company is a limited liability company duly organized, validly existing
and in good standing under the Laws of PRC.


8.4 The Company has obtained, and is in compliance in all material respects with
the terms of, all industrial and environmental permits required under applicable
laws to operate the natural gas business of the Company as currently operated by
the Company, and all necessary documents, certificates and other relevant
filings in connection with such intangible assets have been timely filed with
the relevant Governmental Authorities in PRC as the case may be, for the purpose
of maintaining such intangible assets and all issuances, registrations and
applications therefor.


8.5 To the knowledge of the Company, the Company will make available to
Purchaser all valid franch ise rights and priority rights in the possession or
control of the Company with respect to the local policies as of the Execution
Date;


8.6 To the knowledge of the Company, the land-use rights of the Company are
valid and non-infringed.


8.7 There exist no notices of deficiency or adjustment proposed, asserted or
assessed for any amount of tax by any Taxing Authority against the Company. To
the Company's knowledge, there is no material dispute or claim concerning tax
liability of the Company.


9 Ownership of Equity Interest


9.1 Party A has all requisite limited liability company power and authority to
own, lease and operate its properties and to carry on its business as now
conducted.


9.2 Party A is the legal and beneficial owner of 100% of the limited liability
company equity interest of the Company.


9.3 Party A is the sole beneficial owner of the Sellers’ equity interest, free
and clear of all Encumbrances. There are no options, warrants, convertible or
exchangeable securities relating to the Sellers’ equity interest. The Company
has not issued, sold, assigned, transferred, redeemed, conveyed, leased,
mortgaged, pledged or otherwise disposed of or encumbered any equity interests
or other securities of the Company or granted any options, warrants, calls or
other rights to purchase or otherwise acquire any equity interest or other
securities of the Company.
 
5

--------------------------------------------------------------------------------


 
ARTICLE V Representations and Warranties of Party B


7 Disclosures Representations and Warranties of Party B


The Purchaser hereby severally represents and warrants to the Sellers as
follows:


10.1 Party B is a limited liability company duly organized, validly existing and
in good standing under the Laws of PRC.


10.2 The execution, delivery and performance of this Agreement to which the
Purchaser is a party do not and will not (a) conflict with or violate the
articles of organization, articles of incorporation or the bylaws or operating
agreement of the Purchaser, (b) conflict with or violate any Governmental Orders
to which the Purchaser is a party or by which the Purchaser is bound,
(c) conflict with or violate in any material respect any provision of any
material law applicable to the Purchaser, (d) in any material respect, conflict
with, violate any material contract or agreement to which the Purchaser is a
party or by which the Purchaser is bound.


ARTICLE VI Confidentiality


11 Confidentiality


11.1 The information related to business operation and financial conditions and
other proprietary information (collectively, the “Proprietary Information”)
furnished or disclosed by either party (“Discloser”) to the other party
(“Receiver”) hereunder shall be deemed confidential and solely for the use of
Receiver.


11.1.1 Receiver will take all reasonable care, as with its own confidential
information, to ensure that Proprietary Information, regardless of form,
received from Discloser shall not be used for any purpose not reasonably
contemplated by this Agreement.


11.1.2 Receiver will take all reasonable care, as with its own confidential
information, to ensure that Proprietary Information shall not be disclosed to
third parties except insofar as such Proprietary Information is required by
employees and counsels to whom Receiver may grant applicable rights.


11.2 In addition to the foregoing, the confidentiality obligations in
Section 11.1 will not apply to Proprietary Information as follows:


11.2.1 Proprietary Information which is developed by Receiver independently of
any disclosures by Discloser;
 
6

--------------------------------------------------------------------------------


 
11.2.2 Proprietary Information which is or becomes available to the public
without the fault of Receiver;


11.2.3 Proprietary Information which corresponds in substance to information
furnished to Receiver by any third party not known to have any duty of
confidentiality to Discloser.


11.3 The entire of the undertakings and obligations of confidentiality set out
in Article VI shall survive termination of this Agreement for any reason.


ARTICLE VII Indemnification


12 Breach of Representations and Warranties


12.1 The representations and warranties of both Parties contained in this
Agreement shall be true and correct in all material respects on the date hereof.
Both Parties shall not take any action that would breach or cause to be
inaccurate any of the representations and warranties set forth in this
Agreement. Each Party agrees to indemnify, defend and hold harmless the other
Party from and against any and all losses, liabilities, claims, damages,
penalties, fines, judgments, awards, settlements, Taxes, costs, fees, expenses
and disbursements actually sustained by any such Person resulting from, arising
out of or relating to any breach by such Party of any of the representations or
warranties of such Party.


13 Breach of Agreement


13.1 Each Party agrees to indemnify, defend and hold harmless the other Party
from and against any and all losses, liabilities, claims, damages, penalties,
fines, judgments, awards, settlements, Taxes, costs, fees, expenses and
disbursements actually sustained by any such Person resulting from, arising out
of or relating to any breach by such Party of this Agreement.


13.2 Notwithstanding Section 13.1 in this Agreement, no party to this agreement
shall be liable to or otherwise responsible to any other party hereto for
indirect damages and losses related to this Agreement.


ARTICLE VIII Force Majeure


14 Force Majeure


14.1 "An Event of Force Majeure” is an event or circumstance which is beyond the
control and without the fault or negligence of the party affected and which by
the exercise of reasonable diligence the party affected was unable to prevent
provided that event or circumstance is limited to the following:
 
7

--------------------------------------------------------------------------------




(a) riot, war, invasion, act of foreign enemies, hostilities acts of terrorism,
civil war, rebellion, revolution, insurrection of military or usurped power,
requisition or compulsory acquisition by any governmental or competent
authority; 
(b) earthquakes, flood, fire or other physical natural disaster, but excluding
weather conditions regardless of severity; and
(c) strikes at national level or industrial disputes at a national level.


14.2 Neither party is responsible for any failure to perform its obligations
under this Agreement, if it is prevented or delayed in performing those
obligations by an Event of Force Majeure.


14.3 Where there is an Event of Force Majeure, the party prevented from or
delayed in performing its obligations under this Agreement must immediately
notify the other party giving full particulars of the Event of Force Majeure and
the reasons for the Event of Force Majeure preventing that party from, or
delaying that party in performing its obligations under this Agreement and that
party must use its reasonable efforts to mitigate the effect of the Event of
Force Majeure upon its or their performance of the Agreement and to fulfill its
or their obligations under the Contract.


14.4 Upon completion of the Event of Force Majeure, the party affected must as
soon as reasonably practicable recommence the performance of its obligations
under this Agreement. Both Parties will provide a revised program and schedule
to minimize the effects of the prevention or delay caused by the Event of Force
Majeure.


ARTICLE IX Dispute Resolution


15 Arbitration


15.1 In the event that any dispute, claim, question or difference arises with
respect to this Agreement or its performance, enforcement, breach, termination
or validity, the parties will use their reasonable efforts to attempt to settle
such dispute. Except as expressly set forth in this Agreement, if the parties do
not resolve the Dispute within a period of 30 Business Days following the first
notice of the dispute by one party to the other, then upon written notice by one
party to the other, the dispute shall be finally settled by arbitration in China
International Economic and Trade Arbitration Commission.


16 Award of Arbitration


In the event of arbitration, the parties agree that the award of the arbitrator
shall be (a) the sole and exclusive remedy between them regarding any claims,
counterclaims, or issues presented to the arbitrator; (b) final and subject to
no judicial review.
 
8

--------------------------------------------------------------------------------


 
17 Costs


The arbitrator shall award to the prevailing party in the arbitration, if any,
as determined by the arbitrator, all costs incurred by it in connection with the
arbitration.


ARTICLE X Governing Law


19 Governing Law


This Agreement shall be governed by and construed and enforced in accordance
with the laws of PRC without regard to principles of conflicts of law.


ARTICLE X I MISCELLANEOUS


20 Waiver


No failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy.


21 Assignment


No assignment of this Agreement or of any rights or obligations hereunder may be
made by either Seller or Purchaser without the prior written consent of the
other parties hereto and any attempted assignment without the required consents
shall be void.


22 Amendments


22.1 This Agreement shall be binding upon and inure to the benefit of the
parties and their respective successors and permitted assigns.


22.2 No amendment, deletion or addition to this Agreement shall be effective
unless in writing and executed by each party hereto.
 
9

--------------------------------------------------------------------------------


 
23 Severability


If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any Law or public policy, all other terms and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party.


24 Counterparts


This Agreement may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument when each of the parties has signed and delivered to the other
parties one or more counterparts (including, without limitation, delivery by
facsimile).


25 Entire Agreement


 This Agreement and the exhibits and schedules hereto and the certificates or
other instruments delivered hereunder constitute the entire agreement between
the parties hereto with respect to the subject matter hereof and supersede all
prior understandings of the parties, except for the nondisclosure agreement
entered into between the parties in connection with this Agreement and the
transactions contemplated hereby.


10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers, as of the date first written
above.


SELLERS:


/s/ Song
Tiegang                                                                                   
SONG TIEGANG




/s/ Liu
Lisan                                                                                          
 
LIU LISAN




/s/ Zhu
Quhong                                                                                     
ZHU QUANHONF




/s/ Wuhan Shicheng Estate Development Co., Ltd.                         
WUHAN SHICHENG ESTATE DEVELOPMENT CO., LTD.




PURCHASER:


/s/ Beijing Zhong Ran Wei YeGas Co., Ltd.                             
BEIJING ZHONG RAN WEI YE GAS CO., LTD.
 
11

--------------------------------------------------------------------------------

